COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00485-CR
Trial Court Cause
Number:                     31,585
Style:                      In re Eldridge McKnight, Jr.


Date motion filed*:         August 6, 2013
Type of motion:             Second Motion for Extension of Time
Party filing motion:        Relator
Document to be filed:       Motion for Rehearing

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                             August 12, 2013
         Number of previous extensions granted:         1
         Date Requested:                                October 1, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: August 26, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Harvey Brown
                          Acting individually              Acting for the Court

Panel consists of

Date: August 12, 2013